           Case 3:20-cv-00623-JCH Document 15 Filed 05/18/20 Page 1 of 1

                              Alexander T. Taubes
      470 James Street, Suite 007, New Haven, CT 06513 • alextt@gmail.com • (203) 909-0048

May 18, 2020                                                                               BY ECF

Hon. Janet C. Hall
United States District Judge
District of Connecticut
Richard C. Lee United States Courthouse
141 Church Street
New Haven, CT 06510

Re:      Gottlieb, et al. v. Lamont, et al. 3:20-cv-623-JCH
         Request for Status Conference



Dear Judge Hall,


         I represent Plaintiffs in the above-titled matter. Plaintiffs write this letter through the

undersigned counsel to request a status conference with the Court regarding Plaintiffs’ motion for

a preliminary injunction (ECF No. 9) and class certification (ECF No. 14). Because petition

signature gathering for the August 11, 2020 state party primary is scheduled to begin next week,

Plaintiffs request a status conference at the earliest available date. Plaintiffs consent to referral to a

Magistrate Judge.




                                                                                       Respectfully yours,


                                                                           /s/Alexander T. Taubes, Esq.
                                                               Counsel for Plaintiffs and the Proposed Class
